In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-15-00097-CV
                             ________________________

                   IN THE INTEREST OF I.S.S. AND G.P.S, CHILDREN



                           On Appeal from the 320th District Court
                                    Potter County, Texas
                Trial Court No. 82,139-D; Honorable Don Emerson, Presiding


                                      April 8, 2015

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant, Faustino Salinaz III, was found in contempt for failure to pay child

support and was committed to 120 days in jail. A document entitled “Notice of Appeal”

was filed in this Court.


       Unless a party is excused from paying a filing fee, the Clerk of this Court is

required to collect filing fees set by statute or the Texas Supreme Court when an item is

presented for filing. See TEX. R. APP. P. 5 and 12.1(b). Although the filing of a proper
notice of appeal invokes this Court’s jurisdiction, if a party fails to follow the prescribed

rules of appellate procedure, the appeal may be dismissed. TEX. R. APP. P. 25.1(b).


       By letter dated March 16, 2015, this Court advised Appellant that a filing fee of

$195 was overdue and noted that failure to submit payment within ten days might result

in dismissal of the appeal. Appellant has not responded, paid the filing fee, nor made

other arrangements for the discharge of the clerk’s filing fee.       See TEX. R. APP. P.

12.1(b). Accordingly, this appeal is dismissed for failure to comply with a directive from

this Court requiring action within a specified time. TEX. R. APP. P. 42.3(c).




                                                  Per Curiam